Citation Nr: 0602867	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from May 1967 to May 1969, and 
from November 1990 to April 1991.  He was also a member of 
the Army National Guard, from which he retired in May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  The Board remanded the case for 
additional development in March 2005.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and the current hearing loss is not attributable to any event 
or injury during service.  

2.  The veteran has bilateral tinnitus which was caused by 
exposure to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC also included the requirements that must 
be met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letter from the RO dated in November 2002 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him that he should let the 
RO know if there was any other evidence or information that 
he wanted the RO to obtain, or to send the RO the needed 
evidence as soon as possible.  It was also noted the RO would 
make reasonable efforts to get the evidence necessary to 
support the claim, but that it was his responsibility to make 
sure the claim was supported with appropriate evidence.  The 
Board concludes that this letter adequately notified the 
veteran to submit any evidence in his possession.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in November 2002 which was 
prior to the adjudication of his claim in March 2003.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded a VA examination.  The veteran 
declined a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for hearing loss.  He asserts that his duties 
during his first period of service as a mortar carrier driver 
and as a personnel carrier driver resulted in exposure to 
loud noise which caused the hearing loss.  However, after 
reviewing all of the evidence, the Board finds that the 
veteran's current hearing loss disorder was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  

In evaluating the claim, the Board has noted that the 
veteran's DD 214 from his period of service from May 1967 to 
May 1969 reflects that he served in Vietnam for approximately 
one year.  His specialty was Armor Reconnaissance crewman.  
His decorations included Sharpshooter (M14), Marksman (Pistol 
45) and Expert (M60).  

The veteran's service medical records from his initial period 
of service do not contain any references to hearing loss.  On 
the contrary, the report of a medical examination conducted 
in March 1969 for the purpose of release from active service 
shows that clinical evaluation of the ears and drums was 
normal.  His hearing, as measured using audiometry testing, 
was within normal limits.  The report of medical history 
given by the veteran at that time shows that he denied a 
history of ear trouble, running ears, or hearing loss.  

There is no medical evidence of hearing loss within a year 
after separation from service.  The earliest record 
reflecting hearing loss is the report of an examination 
conducted in April 1977 for the purpose of the veteran's 
enlistment in the National Guard.  It was noted that he had 
bilateral high frequency hearing loss.  There was no 
indication that this was related to his previous period of 
active service.  

The Board has noted that a periodic examination report dated 
in November 1985 conducted in connection with his status as a 
member of the National Guard.  An associated note from a 
private physician, also dated in November 1985, indicates 
that the veteran's hearing loss in both ears was secondary to 
land mine explosions.  However, it is unclear if this was the 
physician's medical opinion, or if he instead was simply 
repeating history which had been provided been provide by the 
veteran.  The veteran, as a lay person, is not competent to 
offer a medical diagnosis or to assert medical causation of 
his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The fact that the veteran's own account of the 
etiology of his disability (i.e., having hearing loss since 
service) was recorded in the examination report is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has also noted that hearing loss was noted during 
the veteran's second period of active service from November 
1990 to April 1991, both on entrance and on separation.  
There is no indication that it increased in severity.  

The report of an examination conducted by the VA in August 
2005 shows that the VA examiner reviewed the claims file and 
noted that it was conceded that the veteran had noise 
exposure in the course of his duties as an armored 
reconnaissance crewman.  The examiner noted that the 
veteran's separation examination of March 1969 revealed 
normal hearing in both ears.  Post service, the veteran had 
minimal noise exposure in his career as a postal clerk for 32 
years, but had confirmed "recreational" noise due to chain 
saws.  Following audiology testing, the diagnosis was 
moderately severe hearing loss AU.  The examiner then offered 
the following opinion:

As stated previously, even though the veteran had 
combat noise exposure in Vietnam and reported 
incidents of temporary hearing loss, his hearing 
was within normal limits on his discharge physical.  
Therefore, his current hearing loss was not the 
result of, or was increased by, injury or disease 
incurred during active service from May 1967 to May 
1969.

The VA medical opinion which weighs against the claim is the 
only credible medical opinion which is of record.  It was 
based on examination and review of his full history.  For the 
foregoing reasons, the Board finds that bilateral hearing 
loss was not present during service, was not manifest within 
a year after separation from service, and any current hearing 
loss is not attributable to any event or injury during 
service.  Accordingly, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  


II.  Entitlement To Service Connection For Bilateral 
Tinnitus.

The history of noise exposure in service is discussed above.  
Significantly, the VA examiner who conducted the audiology 
examination in August 2005 offered the following opinion with 
respect to tinnitus: "...tinnitus can remain even after the 
hearing recovers to preexposure levels.  Therefore, it is at 
least as likely as not that the tinnitus is secondary to 
combat noise exposure in Vietnam."  In another part of the 
examination report, the examiner indicated that the most 
likely etiology of the tinnitus was military noise exposure.  

The Board notes that there is a credible history of hazardous 
noise exposure in service, and a medical opinion linking 
tinnitus to service.  The Board concludes that reasonable 
doubt may be resolved in the veteran's favor.  In summary, 
the evidence reasonably shows that the veteran has tinnitus 
which was caused by exposure to noise during service.  
Accordingly, the Board concludes that bilateral tinnitus was 
incurred in service.




ORDER

1.  Service connection for bilateral hearing loss is denied.  

2.  Service connection for bilateral tinnitus is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


